DETAILED ACTION
1.	This action is in response to applicant's amendment received on 6/24/2022.  Amended claims 1-2, 4, 16, and new claim 21 are acknowledged and the following notice of allowability is formulated below.  Claims 3 and 10-15 are cancelled.  The amendments to the drawings have been considered and accepted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 now recites: A system, comprising: a cast wall protruding perpendicularly from an internal wall of a crankcase of an engine, the cast wall at least partially surrounding a sensor port for a crankcase overpressure (COP) sensor, the sensor port fluidically coupled to the COP sensor via an internal passage; and a cover plate fixedly coupled to the cast wall via at least plate parallel to the internal wall, extending from the cast wall to an edge of the internal wall, each of the fasteners extending perpendicular to the internal wall.
Allowable Subject Matter
Claims 1-2, 4-9, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches the limitations of claims 1 and 4, but more specifically, a cast wall that extends perpendicular to an internal wall of a crankcase, a cover plate coupled to the cast wall with two fasteners and that extends to the edge of the internal wall, the cover plate and cast wall covering a crankcase overpressure sensor. All depending claims are allowable.
With regards to claim 16, there is no prior art that teaches a cast wall perpendicular to a crankcase internal wall in which the cast wall is vertically centered with an idler gear and a crank gear, and a cover plate disposed on the cast wall is disposed on the opposite side from the crank gear with relation to the idler gear. 
The closest piece of prior art is mentioned in the non-final rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/           Primary Examiner, Art Unit 3747                                                                                                                                                                                             	7/15/2022